

	

		III

		109th CONGRESS

		1st Session

		S. RES. 309

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Lugar, Mr. Biden,

			 Mr. Brownback, and

			 Mr. Chafee) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing sympathy for the people of

		  Jordan in the aftermath of the deadly terrorist attacks in Amman on November 9,

		  2005.

	

	

		Whereas the United States and a broad international

			 coalition are engaged in a Global War on Terrorism;

		Whereas on November 9, 2005, a series of explosions struck

			 3 hotels in Amman, Jordan, killing at least 56 people and injuring at least 115

			 others;

		Whereas the terrorist attacks on Amman, Jordan, were

			 senseless and barbaric acts carried out against innocent civilians;

		Whereas Al Qaeda in Iraq has claimed responsibility for

			 the terrorist attacks in Amman, Jordan;

		Whereas the people and Government of the Hashemite Kingdom

			 of Jordan have been targeted in several attempted terrorist attacks over the

			 past few years;

		Whereas the people of Jordan have a long and enduring

			 friendship with the people of the United States and their close cooperation in

			 political, economic, and humanitarian endeavors has benefitted both nations and

			 the people of the Middle East region;

		Whereas the Hashemite Kingdom of Jordan is a stalwart ally

			 of the United States in the global war against terrorism;

		Whereas the people of the United States stand in

			 solidarity with the people of Jordan in fighting terrorism;

		Whereas the Government of the United States immediately

			 condemned the terrorist attacks and extended the support and condolences of the

			 people of the United States to the people of Jordan; and

		Whereas on September 12, 2001, in a letter to President

			 George W. Bush condemning the September 11, 2001, terrorist attacks on the

			 United States, King Abdullah of the Hashemite Kingdom of Jordan stated that

			 the people of Jordan join the people of the United States in our

			 absolute condemnation of the terrorist aggression against your nation … our

			 hearts reach out to the victims and their families, and we honor the selfless

			 men and women who have risked their lives to aid the injured and suffering … be

			 assured that the Hashemite Kingdom of Jordan, its leaders and people stand with

			 you against the perpetrators of these terrorist atrocities. We denounce the

			 violence and hatred they represent.: Now, therefore, be it

		

	

		That the Senate—

			(1)condemns, in the

			 strongest terms, the senseless and barbaric terrorist attacks on the innocent

			 people of Amman, Jordan, on November 9, 2005;

			(2)expresses its

			 condolences to the families and friends of those individuals who were killed in

			 the attacks and expresses its sympathies to those individuals who have been

			 injured;

			(3)expresses the

			 strong and continued solidarity of the people and Government of the United

			 States with the people and Government of the Hashemite Kingdom of Jordan as

			 they recover from these inhumane attacks;

			(4)declares its

			 readiness to support and assist the authorities of Jordan in their efforts to

			 bring to justice those individuals responsible for the attacks; and

			(5)calls upon the

			 international community to renew and strengthen efforts to—

				(A)defeat terrorists

			 by dismantling terrorist networks and exposing the violent and nihilistic

			 ideology of terrorism;

				(B)increase

			 international cooperation to advance personal and religious freedoms, ethnic

			 and racial tolerance, political liberty and pluralism, and economic prosperity;

			 and

				(C)combat the social

			 injustice, oppression, poverty, and extremism that bolsters terrorism.

				

